                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                                 3:18-cv-00400-RJC
                             (3:15-cr-00272-RJC-DSC-1)

FARSHIEN BAGHALZADEH,                     )
                                          )
                  Petitioner,             )
                                          )
vs.                                       )                           ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                  Respondent.             )
__________________________________________)

       THIS MATTER is before the Court on Petitioner’s Motion to Vacate, Set Aside or Correct

Sentence under 28 U.S.C. § 2255. [Doc. 1].

I.     BACKGROUND

       On November 17, 2015, Petitioner Farshien Baghalzadeh (“Petitioner”) was charged in a

Bill of Information with one count of drug trafficking conspiracy, in violation of 21 U.S.C. §§

841(a)(1), 841(b)(1)(C), and 846 (Count One) and one count of money laundering conspiracy, in

violation of 18 U.S.C. § 1956(h) (Count Two). [Criminal Case No. 3:15-cr-00272-RJC-DSC

(“CR”), Doc. 1: Bill of Information]. On November 18, 2015, Petitioner and the Government

entered into a Plea Agreement pursuant to which Petitioner agreed to plead guilty to both Counts

One and Two in exchange for charging concessions made by the Government. [CR Doc. 3: Plea

Agreement].

       In the Plea Agreement, Petitioner stipulated that there was a factual basis for his guilty plea

and that he had read and understood the Factual Basis that was attached to his Plea Agreement and

that the Court and the United States Probation office may use it, without objection by Petitioner,
to determine the applicable advisory guideline range or the appropriate sentence under 18 U.S.C.

§ 3553(a). [CR Doc. 3 at ¶ 14]. The Factual Basis, which “[did] not attempt to set forth all of the

facts known to the United States” at the time it was prepared, was filed with the Plea Agreement.

[CR Doc. 2 at 1]. It provided, in pertinent part, as follows:

                1.      On September 8, 2015, a confidential information (“CI”)
                purchased approximately 270 grams of cocaine from Defendant
                Farshien Baghalzadeh. Law enforcement conducted constant
                surveillance leading up to the transaction, as well as after the
                transaction, and observed the Defendant return to his residence.

                2.     A half hour later, the Defendant then met with another
                individual and left. The police stopped the Defendant and obtained
                consent to search his residence. In an abundance of caution, they
                also obtained a search warrant.

                3.      In the Defendant’s residence, they found several additional
                grams of cocaine, approximately $75,301 in U.S. currency, and 6
                firearms (2 of which were incomplete weapons but included the
                receiver), all of which he knowingly possessed. The Defendant had
                evidence of travel to Los Angeles, Dallas, New York, and Atlanta.
                The law enforcement team also located numerous deposit slips for
                multi-thousand-dollar transactions, some indicative of structuring to
                avoid the currency transaction reporting requirement….

                4.     During a debriefing, the CI had stated that he had picked up
                9 ounces (252 grams) of cocaine from the Defendant on
                approximately 6 occasions.

                5.     Based on all of the aforementioned cocaine and proceeds,
                the amount of cocaine and laundered cocaine proceeds that were
                known to and reasonably foreseeable by the Defendant was in
                excess of five (5) kilograms but less than fifteen (15) kilograms.

[Id. at 1-2].

        In the Plea Agreement, the parties agreed “to reserve their right to argue whether the

Defendant should receive a two-level weapon enhancement pursuant to U.S.S.G. § 2D1.1(b)(1).”

[CR Doc. 3 at ¶ 7]. Finally, Petitioner agreed to waive the right to contest his conviction and




                                                 2
sentence on direct appeal or in any post-conviction proceeding, except as to claims of ineffective

assistance or prosecutorial misconduct. [Id. at ¶ 19].

       At the plea hearing, the Court reviewed the Bill of Information with Petitioner and

confirmed Petitioner’s understanding of the charges. [CR Doc. 34 at 3-4: Plea Hearing Tr.]. The

Bill of Information charged Petitioner as follows on Count One:

               From at least as early as in or about June 2015 to in or about
               September 2015, in Union County, within the Western District of
               North Carolina, and elsewhere, [Petitioner] did knowingly and
               intentionally conspire and agree with other person, known and
               unknown to the United States, to distribute and to posses with intent
               to distribute a mixture and substance containing a detectable amount
               of cocaine, a Schedule II controlled substance, in violation of Title
               21, United States Code, Sections 841(a)(1), 841(b)(1)(C), and 846.

[CR Doc. 1 at 1]. As for Count Two, the Information charged Petitioner as follows:

               From at least as early as in or about June 2015 to in or about
               September 2015, in Union County, within the Western District of
               North Carolina, and elsewhere, [Petitioner] did knowingly combine,
               conspire, confederate and agree with other persons, known and
               unknown to the United States, to commit offenses against the United
               States in violation of Title 18, United States Code, Section 1956, to
               wit: to knowingly conduct and attempt to conduct financial
               transactions affecting interstate commerce and foreign commerce,
               which transactions involved the proceeds of specified unlawful
               activity, that is, the manufacture, importation, sale, or distribution of
               a controlled substance, knowing that the transactions were designed
               in whole or in part to conceal and disguise the nature, location,
               source, ownership, and control of the proceeds of specific unlawful
               activity, and that while conducting and attempting to conduct such
               financial transactions, knew that the property involved in the
               financial transactions represented the proceeds of some form of
               unlawful activity, in violation of Title 18, United States Code,
               Section 1956(a)(1)(B)(i).

               All in violation of Title 18, United States Code, Section 1976(h).

[Id. at 1-2]. The Court then, on Petitioner’s request, accepted Petitioner’s guilty plea to the two

counts in the Information. [Doc. 34 at 5]. In the plea colloquy, after again affirming that he fully



                                                  3
understood the charges against him, [Id. at 6], Petitioner affirmed, among other things, that he was

in fact guilty of the two counts to which he was pleading guilty, [Id. at 9]

       In summarizing the Plea Agreement at the plea hearing, the Government noted that

Petitioner understood that the charging concessions by the Government were made in exchange

for Petitioner’s agreement to plead guilty to Counts One and Two. [Id. at 10]. The Government

also noted Petitioner’s stipulation that there was a factual basis for his plea and the parties’

agreement that a two-level enhancement applied to the money laundering charge, but that the

parties reserved their right to argue whether Petitioner should receive a two-level firearm

enhancement and. [Id. at 11]. Petitioner testified that he understood and agreed to those terms.

[Id. at 13]. Petitioner also testified that he had read the Factual Basis that was filed with his Plea

Agreement, and that he understood it and agreed with it. [Id.]. Petitioner then testified that no one

had threatened, intimidated or forced him to enter a guilty plea; that he had enough time to discuss

with his attorney any possible defenses Petitioner may have to the charges; and that he was satisfied

with the services of his attorneys in this case. [Id. at 13-14]. Finally, Petitioner testified that he

had heard and understood all parts of his plea hearing and still wished to plead guilty. [Id. at 14].

Thereafter, the magistrate judge accepted Petitioner’s guilty plea, finding that it was knowingly

and voluntarily made. [Id. at 15].

       Petitioner was sentenced on December 13, 2016. [CR Doc. 35: Sentencing Hearing Tr.].

Before this hearing, a probation officer prepared a Presentence Investigation Report (“PSR”). [CR

Doc. 16: PSR]. In the PSR, the probation officer recommended a two-level enhancement under

U.S.S.G. § 2D1.1(b)(1) on Count One based on Petitioner’s possession of multiple firearms and

found a Total Offense Level (TOL) of 31. [Id. at ¶ 18]. The probation officer also provided

Petitioner’s extensive criminal history, which included among many other things, two dismissed



                                                  4
charges of possession of a stolen motor vehicle in Union County, North Carolina, one from 2002

and one from 2008. [Id. at ¶¶ 58, 65]. Despite Petitioner’s extensive criminal history, Petitioner’s

criminal history score was 0 and his Criminal History Category was I. [Id. at ¶¶ 49, 50]. Petitioner

objected to the application of the two-level firearm enhancement, arguing that it was “’clearly

improbable’ that the weapons he possessed were connected to the instant offense.” [Id. at 18].

       At Petitioner’s sentencing hearing, the parties again stipulated to there being a factual basis

to support Petitioner’s guilty plea and that the Court could rely on the offense conduct set forth in

the presentence report to establish that factual basis. [CR Doc. 35 at 4]. Based on that stipulation,

the Court found that there was a factual basis to support the entry of the guilty plea. [Id.]. Counsel

for the parties then argued extensively regarding and presented evidence in support of their relative

positions on the application of the two-level firearm enhancement. [See id. at 5-39].

       The Court found that, although it was “a close call,” it was not “clearly improbable” that

three operable, loaded firearms found hidden under the kitchen sink in Petitioner’s home, in the

same room where money laundering activity in connection with the drug trafficking conspiracy

was evidently occurring, were connected to the drug trafficking. [CR Doc. 35 at 39]. Applying

the two-level enhancement, the Court accepted the PSR’s TOL of 31. The Court noted Petitioner’s

Criminal History Category of I and found an advisory guideline range of 108 to 135. [Id. at 40].

After hearing arguments of counsel and statements by various witnesses on Petitioner’s behalf, the

Court addressed Petitioner’s criminal history. The Court discussed Petitioner’s “40 interactions

with the justice system, [ ] between ’97 and 2010,” and noted that Petitioner is “a remarkable

criminal history category I. I’ve never seen anything like it.” [Id. at 48]. The Court viewed

Petitioner’s criminal history as “show[ing] a disrespect for the law.” [Id.]. Petitioner’s counsel

did not dispute the record in the PSR. [Id. at 48-9]. After reviewing the factors considered in its



                                                  5
determination, the Court imposed a sentence of 108 months’ imprisonment on each count to be

served concurrently. [Id. at 26]. On December 27, 2016, judgment was entered on Petitioner’s

conviction. [CR Doc. 26: Judgment].

        Petitioner appealed his sentence to the United States Court of Appeals for the Fourth

Circuit. The Fourth Circuit dismissed the appeal because the issue Petitioner sought to appeal fell

squarely within the scope of Petitioner’s knowing and voluntary waiver of his right to appeal. [CR

Docs. 28, 38]. Petitioner timely filed the present motion to vacate on June 23, 2018, in which he

argues that his counsel was ineffective for four reasons: (1) for failing “to provide Petitioner with

an accurate description of the law regarding what must be shown when pleading guilty,” (2) for

failing to properly investigate and convey discovery and, therefore, coercing Petitioner to plead

guilty, (3) for improperly handling the two-level firearm enhancement under § 2D1.1(b)(1), and

(4) failing to correct findings by the probation officer in Petitioner’s PSR regarding two counts of

possession of a stolen vehicle, which were erroneously entered into Union County’s records due

to a typographical error.1,2 [Doc. 1]. The Government filed its response on October 9, 2018. [Doc.

3].




1Petitioner also claimed prosecutorial misconduct in his Section 2255 motion to vacate. [Doc. 1 at 5,
Doc. 1-1 at 15]. Petitioner, however, has since withdrawn that claim. [Doc. 10 at 1].

2On withdrawing his claim that the Government engaged in “egregious prosecutorial misconduct” in
causing an FBI agent to fabricate testimony that one of the firearms found in Petitioner’s residence was
stolen, Petitioner purports to assert an additional ground of ineffective assistance. Namely, in Petitioner’s
Reply to Government’s Surreply to Petitioner’s Motion to Vacate, Petitioner asserts that because the
“Government obviously knew of the FBI agent’s expected testimony regarding the gun, and possessed a
police report as confirmation,” prior discovery of the information should have been made to defense
counsel and Petitioner’s counsel “therefore should have objected when the information was first
presented, and his failure to do so constitutes ineffective assistance.” [Doc. 10 at 2]. Petitioner cannot
amend his Section 2255 Petition through argument made in a surreply brief or at this stage of the
proceedings without a proper motion. See Fed. R. Civ. P. 15(a)(2). The Court, therefore, declines to
consider this argument. The Court notes that because Petitioner has failed to show prejudice, any claim
of ineffective assistance on this ground fails in any event.

                                                      6
II.     STANDARD OF REVIEW

        Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without an evidentiary hearing based on the record and

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.    DISCUSSION

        The Sixth Amendment to the U.S. Constitution guarantees that in all criminal prosecutions,

the accused has the right to the assistance of counsel for his defense. See U.S. CONST. amend.

VI.    To show ineffective assistance of counsel, Petitioner must first establish a deficient

performance by counsel and, second, that the deficient performance prejudiced him.                 See

Strickland v. Washington, 466 U.S. 668, 687-88 (1984). In making this determination, there is “a

strong presumption that counsel’s conduct falls within the wide range of reasonable professional

assistance.” Id. at 689; see also United States v. Luck, 611 F.3d 183, 186 (4th Cir. 2010).

Furthermore, in considering the prejudice prong of the analysis, the Court “can only grant relief

under . . . Strickland if the ‘result of the proceeding was fundamentally unfair or unreliable.’”

Sexton v. French, 163 F.3d 874, 882 (4th Cir. 1998) (quoting Lockhart v. Fretwell, 506 U.S. 364,

369 (1993)). Under these circumstances, the petitioner “bears the burden of affirmatively proving

prejudice.” Bowie v. Branker, 512 F.3d 112, 120 (4th Cir. 2008). If the petitioner fails to meet

this burden, a “reviewing court need not even consider the performance prong.” United States v.

Rhynes, 196 F.3d 207, 232 (4th Cir. 1999), opinion vacated on other grounds, 218 F.3d 310 (4th

Cir. 2000).



                                                  7
       To establish prejudice in the context of a guilty plea, a petitioner must show that “there is

a reasonable probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial.” Meyer v. Branker, 506 F.3d 358, 369 (4th Cir. 2007) (quoting Hill

v. Lockhart, 474 U.S. 52, 59 (1985)). In evaluating claims under § 2255, statements made by a

defendant under oath at the plea hearing carry a “strong presumption of verity” and present a

“formidable barrier” to subsequent collateral attacks. Blackledge v. Allison, 431 U.S. 63, 73-74

(1977). “[C]ourts must be able to rely on the defendant’s statements made under oath during a

properly conducted Rule 11 plea colloquy.” United States v. Lemaster, 403 F.3d 216, 216, 221-

22 (4th Cir. 2005). Indeed, “in the absence of extraordinary circumstances, the truth of sworn

statements made during a Rule 11 colloquy is conclusively established, and a district court should

dismiss … any § 2255 motion that necessarily relies on allegations that contradict the sworn

statements.” Id. at 221-22.

       When a defendant pleads guilty, he waives all nonjurisdictional defects in the proceedings

conducted prior to entry of the plea.” United States v. Moussaoui, 591 F.3d 263, 279 (4th Cir.

2010). Thus, a knowing and voluntary guilty plea “forecloses federal collateral review” of prior

constitutional deprivations, including allegations of ineffective assistance of counsel that do not

affect the voluntariness of the plea. See Fields v. Att’y Gen. of Md., 956 F.2d 1290, 1294-96 (4th

Cir. 1992); accord United States v. Torres, 129 F.3d 710, 715 (2d Cir. 1997); Wilson v. United

States, 962 F.2d 996, 997 (11th Cir. 1992); Smith v. Estelle, 711 F.2d 677, 682 (5th Cir. 1983). A

guilty plea is valid when it “represents a voluntary and intelligent choice among the alternative

courses of action open to the defendant.” Burket v. Angelone, 208 F.3d 172, 190 (4th Cir. 2000)

(citing North Carolina v. Alford, 400 U.S. 25, 31 (1970)).




                                                 8
       When the ineffective assistance claim relates to a sentencing issue, the petitioner must

demonstrate a “‘reasonable probability’ that his sentence would have been more lenient” but for

counsel’s error. Royal v. Taylor, 188 F.3d 239, 249 (4th Ci1r. 1999) (quoting Strickland, 466 U.S.

at 694)). If the petitioner fails to meet this burden, the “reviewing court need not even consider

the performance prong.” United States v. Rhynes, 196 F.3d 207, 232 (4th Cir. 1999), opinion

vacated on other grounds, 218 F.3d 310 (4th Cir. 2000).

       Here, Petitioner claims four grounds for his claim of ineffective assistance of counsel

related both to his guilty plea and to his sentencing. The Court addresses them in turn.

       A.      Guilty Plea

               1.      Pre-Plea Discovery, Failure to Investigate and Coercion

       Petitioner argues that he was coerced into pleading guilty “[d]ue to counsel’s paltry

investigation of Petitioner’s case.” [Doc. 1-1 at 8]. In support of this argument, Petitioner contends

that he received a phone call from one of his attorneys, Eben Rawls, the day of Petitioner’s deadline

to sign a second plea agreement offered by the Government in which Rawls “demand[ed] that

Petitioner return [to counsel’s office] with the signed plea agreement before 5:00 p.m. that day or

the government was going to file a superseding indictment.” [Doc. 1-1 at 8]. Petitioner states this

“demand” was made in the context of counsel not allowing Petitioner “to view the discovery

responses to his discovery requests until 434 days after Petitioner’s arrest and 28 days before

Petitioner’s sentencing hearing.”     [Id.].   Petitioner contends that when he finally had the

opportunity to view discovery responses, “he learned he had several possible defenses that could

have been employed on his behalf” and “Petitioner would not have agreed to plead guilty” if his

counsel had “adequately investigated Petitioner’s case and timely met with Petitioner in order to




                                                  9
review the discovery responses.” [Id.]. Petitioner, however, does not state what these defenses

are or anything to show that a choice to not plead guilty would have been objectively reasonable.

       Petitioner’s sworn testimony at his plea hearing belies any assertion that he was coerced

into pleading guilty based on his attorneys’ failure to investigate or otherwise. Petitioner testified,

under oath, that no one threatened, intimidated or forced him to plead guilty; that he had enough

time to discuss possible defenses with his counsel; and that he was satisfied with the services of

his attorneys. [CR Doc. 34 at 13-14]. Furthermore, counsel’s communication with Petitioner

conveying that the Government intended to file a superseding indictment if Petitioner did not sign

the plea agreement by the end of business reflects effective, not ineffective, assistance of counsel.

Had counsel failed to communicate this message and Petitioner lost the opportunity to plead guilty

under the terms agreed upon, Petitioner might have a credible argument on that ground.

       With respect to counsel’s alleged failure to allow Petitioner to see the Government’s

responses to Petitioner’s discovery request until over a year after Petitioner’s plea, Petitioner has

failed to allege or show how anything contained in that discovery would have changed the outcome

of these proceedings in any way or what possible defenses Petitioner claims he discovered.

Accordingly, to the extent counsel’s performance may have been deficient in this regard, Petitioner

has wholly failed to show extraordinary circumstances that would allow the Court to ignore

Petitioner’s sworn plea hearing testimony. See Lemaster, 403 F.3d at 221-22.

       Finally, Petitioner has not shown there was an objectively reasonable probability for him

to have proceeded to trial but for his counsel’s alleged errors. See United States v. Fugit, 703 F.3d

248, 260 (4th Cir. 2012).

       Accordingly, Petitioner’s claim of ineffective assistance on this ground will be dismissed.




                                                  10
               2.      Insufficient Understanding of Conspiracy Elements

       Petitioner argues that his counsel “failed to provide Petitioner with an accurate description

of the law regarding what must be shown when pleading guilty,” [Id. at 4], and that Petitioner,

therefore, pleaded guilty without understanding that his conduct did not fall within the charges, Id.

at 5. Petitioner contends the record was clear that there existed neither a factual basis for the plea

nor evidence proving that Petitioner conspired with anyone, as [the confidential informant] at the

time of the offense was operating as a government informant.” [Doc. 1-1 at 3]. Petitioner argues

that the Government showed only that there was a drug buy on September 9, 2015, by confidential

informant, Joshua King, and that no other evidence of a conspiracy or more than a buyer-seller

relationship was shown. [Id. at 6]. Petitioner also generally contends that the factual basis failed

to establish that Petitioner had engaged in a money laundering conspiracy but makes no other

argument in support of this claim. [Doc. 1-1 at 5].

       Again, Petitioner’s arguments are belied by his sworn testimony at his plea hearing. At his

hearing, Petitioner affirmed his understanding of the nature of the charges against him after the

Court reviewed them with Petitioner. [CR Doc. 34 at 3-4]. Petitioner affirmed that he was in fact

guilty of the charges set out in the Bill of Information. [Id. at 9]. Petitioner also agreed that there

was a factual basis for his guilty plea and that he read, understood, and agreed with the Factual

Basis that was filed with his Plea Agreement. [Id. at 13; CR Doc. 3 at ¶ 14]. Finally, Petitioner

testified that he heard and understood all parts of his plea hearing and still wished to plead guilty.

[Id. at 14]. Plaintiff, again, has failed to show the extraordinary circumstances necessary for the

Court to disregard Petitioner’s sworn plea hearing testimony on this issue. See Lemaster, 403 F.3d

at 221-22.




                                                  11
       With respect to Petitioner’s charge of drug trafficking conspiracy in particular, Petitioner

contends that his counsel was ineffective for allowing Petitioner to plead guilty when there was no

evidence that Petitioner conspired with anyone other than the confidential informant, Joshua King.

[Doc. 1-1 at 3]. Petitioner’s counsel’s performance was not deficient in this regard. While is true

that a defendant cannot conspire with a government agent acting as an informer, see United States

v. Chase, 372 F.2d 453, 459 (4th Cir. 1967), an ongoing conspiracy is not extinguished where a

party to the conspiracy begins to cooperate with the government, see United States v Robinson,

186 F. App’x 375, 378 (4th Cir. 2006). Here, the CI admitted that he had purchased nine ounces

of cocaine from Petitioner on six different occasions. [CR Doc. 16 at ¶ 9]. Petitioner has not

shown that the CI was cooperating on each of these occasions. See Farrier v. United States, 2017

WL 9482517, at *4 (E.D.N.C. 2017) (denying ineffective assistance claim where there was no

indication that the informant was acting as a government agent during the entire course of the

conspiracy and the petitioner faced a longer sentence by not pleading guilty), appeal dismissed,

727 F. App’x 50 (4th Cir. 2018). The United States was not required to identify the specific

individuals with whom Petitioner conspired. See e.g., Rogers v. United States, 340 U.S. 367, 375

(1951) (recognizing “at least two persons are required to constitute a conspiracy, but the identity

of the other members of the conspiracy is not needed, inasmuch as one person can be convicted of

conspiring with persons whose names are unknown”). Rather, it was sufficient to show that

Petitioner (1) entered into an agreement with one or more persons to engage in a controlled

substance offense; (2) had knowledge of the conspiracy, and (3) knowingly and voluntarily

participated in the conspiracy. See United States v. Howard, 773 F.3d 519, 525 (4th Cir. 2014).




                                                12
       Accordingly, Petitioner’s assertion that his counsel was ineffective for allowing Petitioner

to plead guilty to the conspiracy charges because they lacked a factual basis due to the failure to

identify specific co-conspirators is without merit.

        Furthermore, Petitioner cannot show prejudice in any event because he has not shown it

would have been objectively reasonable for him to proceed to trial, particularly where he would

have faced charges carrying maximum sentences of 25 years in prison.

       In sum, Petitioner has failed to show deficient performance and prejudice as to these

grounds for ineffective assistance of counsel. They will, therefore, be dismissed.

       B.      Sentencing.

       To establish ineffective assistance of counsel at sentencing, a petitioner must show that but

for counsel’s deficient performance, there is a reasonable probability that he would have received

a lower sentence. See Royal v. Trombone, 188 F.3d 239, 249 (4th Cir. 1999).

               1.      Firearm Enhancement

       Petitioner argues that counsel provided ineffective assistance at sentencing due to the

“failure to challenge the Court’s error [in applying the firearm enhancement] with research and

case law.” [Doc. 1-1 at 9]. Namely, Petitioner asserts that counsel should have challenged the use

of the drug buy and money laundering on September 9, 2015, to justify the enhancement and

should have challenged the connection between the firearm and any drug offense. [Id. at 8-13].

Petitioner argues that he was prejudiced because, had these arguments been made, the Court would

not have applied the two-level enhancement. [Id. at 13-14].

       Petitioner’s argument is without merit. Petitioner’s counsel raised these challenges to the

firearm enhancement, both in the objections to the PSR and at sentencing. [See Doc. 16 at 18,

Doc. 35 at 33-37]. Petitioner’s possession of the firearms was part of his relevant conduct, and his



                                                 13
counsel’s objections and argument at the sentencing hearing certainly fell well within the wide

range of reasonable professional assistance. See Strickland, 466 U.S. at 689. Furthermore,

Petitioner cannot show prejudice because counsel’s objections were overruled by the Court, and

Petitioner has not shown that there is a reasonable probability that he would have received a lower

sentence. See Royal 188 F.3d at 249.

         As such, Petitioner’s claim of ineffective assistance of counsel on this ground is denied.

                2.      Criminal History Score

         Finally, Petitioner argues that his counsel was ineffective for failing to object to the PSR’s

inclusion of two charges against Petitioner for possession of a stolen vehicle in Union County,

North Carolina. [Doc. 1-1 at 14]. Petitioner claims that these charges were erroneously entered

into the Union County records and that he attempted to give his attorney documentation proving

this error. Plaintiff also claims that he told counsel for over a year that he wanted to object to the

inclusion of these counts in his PSR and that Petitioner’s attorney “told Petitioner that it did not

matter because the charges were dismissed and no points would be assessed to Petitioner’s

Criminal History Calculation because of them.” [Id. at 14]. Petitioner contends that these two

counts “played a part in the judge not granting Petitioner a variance in his sentencing guidelines.”

[Id.].

         Plaintiff’s allegations on this issue is wholly conclusory, unsupported by the record, and

without merit. See United States v. Dyess, 730 F.3d 354, 359-60 (4th Cir. 2013) (holding it was

proper to dismiss § 2255 claims based on vague and conclusory allegations), cert. denied, 135 S.

Ct. 47 (2014). Any decision by Petitioner’s counsel not to challenge these two dismissed charges

in this context of Petitioner’s extensive criminal history, as noted by the Court at sentencing,

certainly fell within the range of reasonable professional assistance.



                                                  14
       Furthermore, Petitioner again fails to show that he was prejudiced by the inclusion of these

charges in his PSR because he has not shown that the charges were not his, despite arguing that he

has documentation to show they are not. Moreover, there is no evidence that the Court’s decision

to deny a downward variance would have been affected by the removal of two charges in the

context of Petitioner’s notably extensive criminal history.

       The Court, therefore, denies Petitioner’s motion to vacate based on this ground.

       In sum, this claim should be denied for Petitioner’s failure to show that his counsel’s

performance was deficient or that Petitioner was prejudiced by counsel’s conduct at sentencing.

See Strickland, 466 U.S. at 687-88; Royal, 188 F.3d at 249.

IV.    CONCLUSION

       For the foregoing reasons, the Court denies and dismisses Petitioner’s Section 2255 Motion

to Vacate.

       IT IS, THEREFORE, ORDERED that:

       1.      Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

               2255 [Doc. 1] is DENIED and DISMISSED.

       2.      The Government’s Motion for Leave to File a Surreply [Doc. 7] and Petitioner’s

               Motion for Leave to File a Surreply [Doc. 9] are GRANTED.

       3.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

               Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

               appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

               (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

               jurists would find the district court’s assessment of the constitutional claims

               debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is



                                                15
              denied on procedural grounds, a petitioner must establish both that the dispositive

              procedural ruling is debatable and that the petition states a debatable claim of the

              denial of a constitutional right).

      IT IS SO ORDERED.

Signed: November 14, 2019




                                                   16
